493 S.E.2d 458 (1997)
Cynthia Royal MAYNOR
v.
ONSLOW COUNTY.
No. 422A97.
Supreme Court of North Carolina.
October 2, 1997.
Keith E. Fountain, Jacksonville, for Maynor.
Gary K. Shipman, Wilmington, for Onslow County.
Prior report: ___ N.C..App. ___, 488 S.E.2d 289.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Plaintiff in this matter pursuant to G.S. 7A-30 (substantial constitutional question), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the notice of appeal is
"Dismissed ex mero motu by order of the Court in conference, this the 2nd day of October 1997."